DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 04/01/2022 has been entered. Claims 15-21 and 34-34 are pending. Claims 24-33 have been withdrawn. Claims 1-14 and 22-23 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al., (CN102122708A cited on IDS dated 08/24/2021, see machine translation attached) hereinafter Zhong, in view of Sim et al., “Critical Thickness of SiO2 Coating Layer on Core@Shell Bulk@Nanowire Si Anode Materials for Li-Ion Batteries” Advanced Materials, vol. 25, published June 20, 2013, pp. 4498-4503 hereinafter Sim, and Jeon et al., (US20160315311A1) hereinafter Jeon. 
Regarding Claim 15, Zhong discloses a composite silicon anode material (Zhong pg. 4 lines 25-28), comprising: 
a nano silicon (Zhong pg. 2 lines 36-39, 47-48), 
a nano composite layer shell coated on the surface of the nano silicon (Zhong pg. 2 lines 36-37), 
and a conductive carbon layer uniformly coated outside the nano composite layer (Zhong pg. 4 line 35-37); 
the nano composite layer may include a SiO2 silicon oxide layer (Zhong pg. 6 lines 1-3)
and a discrete metal alloy layer (Zhong pg. 10 lines 21-25, see also Fig. 1d, coated by metal layer “2” and cladding carbon layer “3”, pg. 12 lines 45-48),
and wherein in the composite silicon anode material, the content of nano silicon is in an embodiment in a weight ratio of 9:3.5, or 72% (Zhong pg. 16 lines 31-34) falling within the claimed range of 5 wt% to 75 wt%. 
Zhong does not explicitly teach an embodiment comprising a SiO2 layer followed by a discrete metal alloy layer surrounding the silicon oxide layer. Zhong teaches a number of suitable methods of forming the nano silicon active material, including wherein the nano silicon includes a layer of SiO2 directly coating the silicon nanomaterial that can react with a lithium containing inorganic substance to form Li2Si2O5 which reduces side reactions (Zhong pg. 6 lines 1-3). While one embodiment suggests etching the silicon with acid to remove the SiO2 to reduce the amount of HF generated by the electrolyte due to residual water (Zhong pg. 5 lines 36-40) this also reduces the SEI layer of SiO2. As such, etching the silicon to remove the SiO2 followed by a metal alloy layer is only one non-limiting embodiment envisaged by Zhong. 
In a similar field of endeavor as it pertains to silicon nanoparticle based negative electrode materials for batteries (Sim pg. 4498 left column first paragraph), Sim teaches a similar material comprising a silicon nanoparticle core, followed by layers of SiO--2 (Sim pg. 4498 right column 1st full paragraph) and carbon (Sim pg. 4498 right column last paragraph), and teaches a silicon anode material that includes a thin layer of SiO2 (Sim pg. 4500 right column). Sim teaches that this SiO2 reacts to form Li2Si2O5 (pg. 4499 right column, last paragraph) which reduces the volume expansion of the silicon (Sim pg. 4500 left column, first full paragraph), which is very similar to the rationale of including a SiO2 taught by Zhong.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the nano silicon active material of Zhong to include a SiO2 layer coating the nanosilicon as taught by Sim, such that the nanosilicon/SiO2 is coated in a discrete metal alloy layer, in order to reduce volume expansion of the silicon, leading to improved cycling. Further, one of ordinary skill in the art would have a reasonable expectation of success in including both a SiO2 and a metal alloy layer sequentially.
Zhong teaches a metal alloy layer surrounding the silicon oxide layer (Zhong pg. 12 lines 45-48), that is characterized by a variety of metals, oxides, sulfides, and nitrides (Zhong pg. 7 lines 27-34), which has the benefit of suppressing volume change of the inner core active material (Zhong pg. 10 lines 35-39). However, Zhong does not teach wherein the metal alloy is an alloy of metal elements and/or an alloy of a metal element and a non-metal element, wherein the metal elements are any two or three selected from the group consisting of aluminum, titanium, tin, zinc, iron, antimony, and bismuth, and the non-metal element is any one or two selected from the group consisting of silicon and nitrogen.
In a similar field of endeavor as it pertains to silicon composite anode materials (Jeon [0005]) Jeon teaches an anode material comprising a nano silicon core (Jeon [0006]) and a carbonaceous shell (Jeon [0033]) and a metal selected from one of silicon, tin, antimony, bismuth, zinc, aluminum, titanium and alloys thereof (Jeon [0030]). Jeon teaches that the metal helps prevent decrease in anode lifespan due to expansion and contraction of the active material (Jeon [0082]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the metal layer of Zhong to include a metal alloy of two or three of tin, antimony, bismuth, zinc, aluminum, titanium and silicon as taught by Jeon in order to suppress the volume change of the inner core and act as a buffer, and one of ordinary skill in the art would have a reasonable expectation of success in selecting one of such suitable metal alloys. 
Regarding Claim 16, Zhong discloses all of the claim limitations as set forth above. Zhong further discloses wherein the nano silicon particles have a size of 500 nm (Zhong pg. 13 lines 45-49).
Regarding Claim 17, Zhong discloses all of the claim limitations as set forth above. Zhong does not specify whether the nano silicon is crystalline or non-crystalline, thus it is understood that both nano silicon crystals and nano silicon non-crystals are suitable, both of which read on the claim. 
Regarding Claim 18, Zhong discloses all of the claim limitations as set forth above. Zhong further teaches wherein the content of conductive carbon in an embodiment is in a weight ratio range of (pitch undergoes pyrolysis) a weight ratio of 2.5:10, or 20% (Zhong pg. 16 lines 31-34), falling within the claimed range of 5 wt% to 40 wt%. 
Regarding Claim 19, Zhong discloses all of the claim limitations as set forth above. Zhong further discloses wherein the carbon of the conductive carbon layer is pyrolytic carbon (Zhong pg. 4 line 35-37).
Regarding Claim 20, Zhong discloses all of the claim limitations as set forth above. Zhong further teaches wherein the nano composite layer has a thickness of 1 nm to 100 nm (Zhong pg. 5 lines 27-30), encompassing the claimed range of 5 nm to 50 nm. Case law has held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." See MPEP 2144.05(I).
Regarding Claim 21, Zhong discloses all of the claim limitations as set forth above. Zhong discloses wherein the silicon oxide is SiO2 (Zhong pg. 6 lines 1-3) reading on SiOx where x is 2, falling within the claimed range of 0.5 to 2.0. Sim further teaches wherein the silicon oxide is SiO2 in order to further reduce volume expansion of the silicon (Sim pg. 4498 right column 1st full paragraph), also falling within the claimed range of SiOx where x is 2.
Regarding Claim 34, Zhong discloses all of the claim limitations as set forth above. Zhong further discloses a lithium ion battery comprising the composite silicon anode material as set forth above (Zhong pg. 1 lines 13-15).

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the composite particle of Zhong includes a silicon based active material core, and an outer shell including an inorganic coating material; where the outer shell layer is uniformly distributed film and may contain multiple layers but does not disclose the nanocomposite layer coated on the surface of the nano silicon includes silicon oxide layer and a discrete metal alloy layer surrounding said silicon oxide layer. Applicant argues that the alloy plays a role as a core rather than a layer and thus fails to read on the limitations as claimed. 
Examiner submits that there does not appear to be a distinction between the metal alloy layer acting as a core rather than a layer in terms of the composite silicon anode material as claimed, unless features arise from limitations not yet claimed. In the product claim, the only requirement is that the components are included in the location claimed, for example, the discrete metal alloy surrounding the silicon oxide layer and there does not appear to be a difference in functionality as asserted by applicant.
Applicant argues that Sim discloses a composite material comprising Si@SiO2@carbon, where the SiO2 is converted Li2Si2O5 and Si after lithiation, and Sim does not comprise a metal alloy layer before lithiation or a SiO2 after lithiation, and Li2Si2O5 is not a metal alloy claimed in Claim 15. 
The Examiner notes that Li2Si2O5 was not relied upon to teach the metal alloy, rather this limitation is taught by Zhong. It is noted that the composite compound of Zhong includes SiO2 but in some embodiments desires it to be converted to the same compound, Li2Si2O5, upon lithiation to reduce side reactions; as such Sim was relied upon to teach that would be obvious to keep the SiO2 as taught by Sim in addition to the discrete metal alloy layer already in place of Zhong, in order to minimize volume expansion.
Applicant argues that Jeon discloses an anode material complex comprising metal particles dispersed in the conductive framework and does not teach the typical core-shell structure as claimed, and does not teach the nano silicon, silicon oxide layer, metal alloy layer, and conductive carbon as claimed. The Examiner notes that Jeon was relied upon for general teachings of metal and metal alloy materials compatible with silicon anode materials and does not teach the specific core shell structure as claimed. 
Applicant argues that the instant application has a different function from the prior art of record, as the prior art Zhong notes that due to the core-shell structure, growth of the passivation film is related to the active site area of the outer shell; Sim discloses that Li2Si2O5 is a poor ion conductor; and Jeon discloses the protective shell may prevent direct contact between the metal and electrolyte thus reducing formation of SEI. In contrast, the instant application cites “the nano composite layer, composed of the silicon oxide and the metal alloy coated on the surface of the silicon oxide, effectively reduces the volume expansion of the nano silicon (the metal alloy, as a rigid structural material, can limit the volume expansion of the nano silicon), maintains the characteristic of high conductivity of the silicon material, improves the mobility of lithium ions, prevents direct contact between a silicon anode and an electrolyte, and can form a hard SEI film on the surface of the composite silicon anode material, thereby allowing the cycle performance of the material to be greatly enhanced” (refer to paragraph [0051] of the present application), and the prior art does not recognize this benefit, and as such brings unexpected results over the prior art of record. 
In response, the examiner notes the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV). Further, Zhong desires to have a SEI, but somewhat limit the thickness and growth of this layer so as to minimize loss of conductivity. There is no data or showing of unexpected results so as to overcome the rationale for obviousness of the prior art.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721